Citation Nr: 0415697	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

The propriety of the initial evaluation for bilateral hearing 
loss, evaluated as noncompensable from February 27, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel

INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Houston, Texas.

A personal hearing was held before the Board by 
videoconference in January 2003.  A transcript of the hearing 
is of record.

The Board remanded the claim in May 2003 for action to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  An October 2001 VA audiological evaluation showed that 
the veteran had an average 60 decibel loss in the right ear 
for the 1000, 2000, 3000, and 4000 frequencies and an average 
53.7 decibel loss in the left ear for these ranges, with a 
controlled speech recognition test (Maryland CNC) score of 86 
percent for each ear.

3.  A September 2003 VA audiological evaluation showed that 
the veteran had an average 62.5 decibel loss in the right ear 
for the 1000, 2000, 3000, and 4000 frequencies and an average 
57.5 decibel loss in the left ear for these ranges, with a 
controlled speech recognition test (Maryland CNC) score of 84 
percent for each ear.




CONCLUSION OF LAW

The criteria for an evaluation exceeding noncompensable for 
bilateral hearing loss have not been met from February 27, 
2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), (the 
VCAA), enacted November 9, 2000, contains extensive 
provisions potentially affecting the adjudication of claims 
for VA benefits pending before VA as of that date or filed 
after that date.  See 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  The statute significantly 
heightens what were VA's duties under former law to assist 
the claimant in development of evidence, and to provide the 
claimant with certain notices, concerning the claim, and it 
requires that these duties be fulfilled before the claim is 
adjudicated.  

Regulations implementing the VCAA have been promulgated and, 
except for specific provisions concerning the reopening of 
previously denied claims with new and material evidence, are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  Without 
providing any rights over and above those established in the 
VCAA, the regulations define with additional specificity the 
duties set out there.  Id.

The Board finds that VA has fulfilled the duties to the 
claimant arising under the VCAA including its duty concerning 
notice.  Concerning this, the Board notes that the VCAA 
requires VA to notify a claimant, and the claimant's 
representative, if any, of any information and of any medical 
and lay evidence that VA has determined is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must explain 
which evidence VA is responsible for obtaining and which 
evidence the claimant is finally responsible for obtaining.  
Quartuccio, 16 Vet. App. at 186.

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit additional 
information or evidence.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The United States Court of Appeals for Veterans Claims held 
in a January 2004 decision that the notice required by 
section 5103 of the VCAA must be furnished "before an 
initial unfavorable AOJ [agency of original jurisdiction] 
decision on the claim."  Pelegrini v. Principi, 17 Vet. App. 
412, 421-22 (2004).  When it remanded the claim in May 2003, 
the Board instructed the RO to issue notice as required by 
section 5103 of the VCAA.  In June 2003, the RO sent the 
veteran and his representative a letter that, while complying 
with legal requirements in other respects, discussed the 
evidence needed to substantiate entitlement to service 
connection rather than entitlement to an increased rating of 
a disability for which service connection already had been 
granted.  In other respects, however, the June 2003 letter 
complied with the VCAA.  The letter described the respective 
responsibilities of VA and the veteran for obtaining or 
producing certain types of information and evidence and, 
while requesting that he do so earlier, stated that he could 
submit evidence or information during a period extending one 
year from the date of the letter.

Thus, except for a description of what evidence would support 
a rating for bilateral hearing loss exceeding noncompensable, 
the June 2003 letter contained all of the information 
required by the VCAA for a notice issued under section 5103.  
However, because the June 2003 letter did not discuss the 
kind evidence that would support a rating for bilateral 
hearing loss exceeding noncompensable, the Board must 
consider whether the omission prejudiced the ability of the 
veteran to prosecute his claim or rather, was harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The June 2003 letter notified the veteran about the 
procedures by which evidence and information that VA had 
determined was necessary to substantiate his claim could be 
obtained and about his rights and responsibilities with 
respect to those procedures.  Prior notice of these matters 
had not been imparted to the veteran or his representative, 
as the Board recognized in May 2003 in remanding the claim.  
However, prior notice of the substantive matter with which 
notices issued under section 5103 also are concerned - - what 
evidence and information that VA had determined was necessary 
to substantiate the claim - - had been given to the veteran 
and his representative with the February 2002 statement of 
the case.  This document discussed all of the legal criteria 
for rating hearing loss disabilities, evaluated the evidence 
of record in comparison to those criteria, and thus served to 
inform the veteran and his representative about what evidence 
would be needed to substantiate the claim for a rating 
exceeding that assigned in the November 2001 rating decision.  
Therefore, the Board finds that the veteran, having been 
fully apprised, was not prejudiced by the RO's omitting this 
information from the letter of June 2003.  

After the Board remanded the claim in May 2003, the General 
Counsel of VA, in December 2003, issued a Precedent Opinion 
that supports this conclusion.  In Precedent Opinion 8-2003, 
the General Counsel of VA held that when VA has issued a 
notice under section 5103 of the VCAA with respect to a claim 
for which a claimant then raises a new, "downstream" issue 
in a notice of disagreement that is filed in response to a 
decision on that claim, VA is not required under the VCAA to 
issue a new notice concerning that issue so long as it 
properly addresses the issue in a statement of the case.  See 
VAOPGCPREC 8-03 (December 22, 2003), 69 Fed. Reg. 25, 180 
(2004).  The Precedent Opinion thus indicates that a separate 
notice under section 5103 of the VCAA need not be issued 
concerning a "downstream" issue when VA has otherwise 
notified the claimant of the procedural and substantive 
matters of which the VCAA requires a claimant be informed in 
order to effectively prosecute the claim.  The Board notes 
that it is bound by precedent opinions of the General Counsel 
of VA.  38 U.S.C.A. § 7104(c) (West 2002).  

In this case, the veteran raised a "downstream" issue, the 
propriety of the noncompensable rating assigned in the 
November 2001 rating decision granting service connection for 
his bilateral hearing loss, in the notice of disagreement 
that he filed in December 2001.  Applying Precedent Opinion 
8-2003 to this case, the Board finds that notice concerning 
both the procedural and the substantive matters bearing on 
the claim has been accomplished in this case.  As the 
Precedent Opinion contemplates, although a VA has notified a 
claimant about the procedures by which evidence and 
information necessary to substantiate a claim could be 
obtained and about his rights and responsibilities with 
respect to those procedures, a statement of the case may 
serve as the notice about what evidence is necessary to 
substantiate a particular "downstream" issue, or secondary 
claim, raised in a notice of disagreement concerning the RO's 
decision of the original claim.  

Consistent with the standard set forth in Precedent Opinion 
8-2003, the veteran was notified through the RO's June 2003 
letter and the February 2002 statement of the case about both 
the procedural and the substantive matters bearing upon his 
claim for an initial evaluation of bilateral hearing loss 
exceeding noncompensable case in a manner that satisfied the 
VCAA.  That the June 2003 letter did not precede the November 
2001 rating decision adjudicating the claim initially is, 
although not exactly in conformity with the sequence 
contemplated in the Precedent Opinion, not prejudicial to due 
process in this case.  The veteran has been fully apprised of 
all of the matters, procedural and substantive, that bear 
upon the claim.  To remand the claim with instructions to the 
RO to issue another notice under section 5103 of the VCAA 
would serve no purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board also finds that VA has carried out its duty under 
the VCAA to furnish assistance with the development of 
evidence relevant to a claim.  Concerning this, the Board 
notes that the VCAA requires VA to make reasonable efforts to 
obtain records relevant to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The implementing 
regulation prescribes the content of the notice that VA must 
give to a claimant if it is unable to obtain records relevant 
to the claim.  38 C.F.R. § 3.159(e).

Furthermore, when the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  In addition, the VCAA requires VA 
to supply a medical examination or opinion when one is 
necessary to make a decision on a claim for compensation.  
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).

The claims file reveals that the RO secured the medical 
records relevant to the claim save those that the veteran 
submitted himself.  It does not appear that the veteran has 
identified any medical records or other evidence that remains 
outstanding.  The RO arranged for the veteran to have two VA 
hearing evaluations, one performed in October 2001 before the 
initial adjudication of the claim in November 2001 on the 
issue of entitlement to service connection for bilateral 
hearing loss and the other performed in September 2003 after 
the veteran had raised the issue of entitlement to an 
evaluation for bilateral hearing loss exceeding the 
noncompensable rating assigned with the grant of service 
connection in the November 2001 rating decision.  These 
examinations produced reports containing the audiological 
findings needed to rate his hearing loss.

Thus, VA has fulfilled its duties under the VCAA to assist 
with the development of evidence, and to furnish notice, 
concerning the claim.  Therefore, the Board will decide the 
claim on the basis of the record as it now stands on appeal.
ii.  Bilateral hearing loss from
February 27, 2001

a.  Background

The veteran filed a claim of entitlement to service 
connection for defective hearing in February 2001.  In the 
November 2001 rating decision, the RO granted service 
connection for bilateral hearing loss with a noncompensable 
evaluation effective from February 27, 2001. 

With his claim for service connection, the veteran submitted 
private medical records that are dated from the 1970's 
through the 1980's and 1990's and to January 2001.  These 
records show that the veteran has been found to have some 
degree of hearing loss throughout the approximately three 
decades with which they are concerned.

A January 2001 hearing evaluation with audiogram was included 
in the private medical records.  The audiogram revealed these 
puretone thresholds for each ear:

HERTZ








500
1000
2000
3000
4000
6000
8000
RIGHT
10
45
75
85
75
90
85
LEFT
10
40
55
65
55
40
50

Speech recognition assessment (Speech Reception Threshold 
test) showed decibel thresholds of 30 and 25 for the right 
and left ears, respectively.  A Speech Discrimination score 
of 100 percent was attributed to each ear.

A VA hearing evaluation was performed in October 2001.  
Audiometric testing revealed these puretone thresholds for 
each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
70
75
LEFT
25
50
45
65
55
Speech recognition scores (Maryland CNC) were 86 percent for 
each ear.  A diagnosis of moderate to severe sensorineural 
hearing loss in the 1000-4000 frequencies was reported for 
each ear.

A VA hearing evaluation was performed in September 2003.  
Audiometric testing revealed these puretone thresholds for 
each ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
55
70
80
LEFT
25
50
55
65
60

Speech recognition scores (Maryland CNC) were 84 percent for 
each ear.  A diagnosis was made for the right ear of hearing 
within normal limits through the 500 Hertz frequency, with a 
moderate to severe sloping sensorineural hearing loss in the 
750-4000 Hertz frequencies.  A diagnosis was made for the 
left ear of sensorineural hearing loss resulting in mildly to 
moderately severe hearing impairment. 

At the January 2003 personal hearing before the Board, the 
veteran testified about his everyday experience of his 
impaired hearing.  He indicated that his impaired hearing 
undermined his ability to function normally at activities 
requiring the use of his hearing.  He said that he could not 
always understand other people in conversation.  He said that 
he was often late for work because he could not hear his 
alarm clock.  He said that in order to hear television 
programs, he had to turn up the volume on his television set 
at home to the maximum, to the distress of his wife.  He 
indicated that he was in increased danger driving because he 
could not hear such things as sirens or his own turn signals.

In a statement that he submitted with his VA Form 9, Appeal 
to Board of Veterans' Appeals, in April 2002, the veteran 
also described his everyday experience of his impaired 
hearing.  He pointed out that he could not hear other people 
in conversation either on the telephone or in person and 
whether at work or at home and consequently, everything had 
to be repeated several times in order for him to understand.  
He said that he had trouble in this way receiving oral 
instructions at work.

b.  Analysis

When, as here, the rating at issue was assigned with a grant 
of service connection, such rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection.  Accordingly, the 
evaluation might be comprised of separate, or "staged," 
ratings based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The effective date of service connection for the 
veteran's bilateral hearing loss is February 27, 2001.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2003).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2003).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Disability ratings of service-connected hearing impairments, 
however, are derived by a mechanical application of the 
rating schedule to numeric designations that are assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The standards for 
rating impairment of auditory acuity are set forth in 
38 C.F.R. §§ 4.85-4.86 (2003).  

Section 4.86, however, which concerns "exceptional patterns 
of hearing impairment," cannot be applied in this case 
because it applies only when there are either puretone 
thresholds at each of the 1,000, 2000, 3,000, and 4,000 
frequencies of 55 decibels or more or puretone thresholds at 
30 decibels or more at the 1000 frequency together with 
puretone thresholds of 70 decibels or more at the 2000 
frequency.  38 C.F.R. § 4.86.  None of the audiometric 
testing documented in this case disclosed such readings.

The procedure for rating impaired hearing that is appropriate 
to this case is that set forth in § 4.85.  Section 4.85 
requires that there be a hearing evaluation conducted through 
both a puretone audiometry test and a Maryland CNC controlled 
speech discrimination test.  

Section 4.85 provides for ratings of impaired hearing based 
on puretone threshold averages only, without speech 
discrimination scores, only under certain circumstances, when 
the hearing examiner has certified "that use of the 
controlled speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of § 4.86."  38 C.F.R. § 4.85(c).  In such 
instances, impaired hearing is rated through use of a special 
table.  See 38 C.F.R. § 4.85(h), Table VIA.  However, no such 
certification has been made by a hearing examiner in this 
case and therefore, this method of rating is not for 
application.

The procedure set forth in section 4.85(a), (b), (d), and (e) 
governs this case and is as follows:  

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  Table VI (in 38 C.F.R. § 4.85) is 
used to establish a numeric designation of service-connected 
impaired hearing efficiency on the basis of this data.  The 
horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing efficiency (levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  
38 C.F.R. § 4.85(b)

The puretone decibel loss is termed on Table VI the 
"puretone threshold average."  This quantity is determined 
for each ear by taking the average of the puretone thresholds 
in the 1,000, 2000, 3,000, and 4,000 frequencies determined 
during audiometric testing.  38 C.F.R. § 4.85(d).  

Once the numeric designations of impaired hearing efficiency 
have been determined for each ear on Table VI, then Table VII 
(38 C.F.R. § 4.85, Diagnostic Code 6100) is employed to 
arrive at the percentage evaluation (i.e., the schedular 
rating) for hearing impairment.  See 38 C.F.R. § 4.85(e).  
The percentage evaluation is found from Table VII for 
bilateral hearing impairment by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing.  For example, if the better ear has a numeric 
designation level of "V" and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  

Application of the procedure set forth in section 4.85 to the 
data yielded during the October 2001 VA hearing evaluation 
yields a puretone threshold average of 60 for the right ear 
and 53.7 for the left.  Together with the speech 
discrimination scores, these averages yield, on Table VI, a 
numeric designation of impaired hearing efficiency of III for 
the right ear (puretone threshold average between 58 and 65, 
speech discrimination between 84 and 90 percent) and II for 
the left (puretone threshold average between 50 and 57, 
speech discrimination between 84 and 90 percent).  On Table 
VII, the intersection of the numeric designation of impaired 
efficiency for each ear produces a bilateral disability 
percentage evaluation of 0 percent.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Application of the procedure set forth in section 4.85 to the 
data yielded during the September 2003 VA hearing evaluation 
yields a puretone threshold average of 62.5 for the right ear 
and 57.5 for the left.  Together with the speech 
discrimination scores, these averages yield, on Table VI, a 
numeric designation of impaired hearing efficiency of III for 
the right ear and III for the left, with the 57.5 puretone 
threshold average for the left rounded up to 58 (puretone 
threshold average between 58 and 65, speech discrimination 
between 84 and 90 percent).  On Table VII, the intersection 
of the numeric designation of impaired efficiency for each 
ear produces a bilateral disability percentage evaluation of 
0 percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The results of the January 2001 private hearing evaluation, 
while roughly consistent with the October 2001 and September 
2003 VA hearing evaluations, are not data that can be used to 
evaluate the hearing disability because they do not include 
the results of a Maryland CNC speech discrimination test.  
See 38 C.F.R. § 4.85(a).  Furthermore, this evidence is dated 
before the evaluation period in concern, which, as noted 
above, begins on February 27, 2001.  Application of the 
appropriate regulatory criteria confirms that the veteran is 
entitled to no more than a noncompensable evaluation for his 
bilateral hearing loss from February 27, 2001.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is argued that given the difficulty that the veteran has 
in his everyday life on account of his hearing impairment, an 
evaluation higher than that established by the applicable 
regulatory criteria should be assigned.  The Board disagrees 
with this argument, because, as observed above, ratings of 
impaired hearing acuity are derived by the mechanical process 
set forth in section 4.85 applied to numerical designations 
established by audiometry.  Lendenmann, 3 Vet. App. at 349.  
This is an objective procedure and particularly where, as 
here, those results are consistent within the evaluation 
period in concern, it does not allow for a determination 
based on other criteria.  The veteran's representative has 
cited the principle stated in 38 C.F.R. § 4.7 that when there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation shall be assigned if the 
disability picture presented approximates the criteria for 
that rating more nearly than the criteria for the lower 
rating.  See 38 C.F.R. § 4.7.  However, there is no question 
in this case that a noncompensable evaluation must be 
assigned under the objective criteria set forth in section 
4.85.

Accordingly, the Board finds that the noncompensable 
evaluation of bilateral hearing loss established from 
February 27, 2001 in this case represents the proper 
evaluation of the disability as manifested from that date.  
Thus, a schedular rating exceeding noncompensable for 
bilateral hearing loss will be denied.

Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2003).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).  There is no evidence of any of these factors in this 
case.  Accordingly, the Board finds that the criteria for 
referral of the veteran's bilateral hearing loss for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  Shipwash v. Brown, 8 
Vet App 218, 227 (1995).




ORDER

The claim of entitlement to an evaluation for bilateral 
hearing loss exceeding noncompensable from February 27, 2001 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



